Citation Nr: 0615480	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the RO, by which the 
RO denied entitlement to the benefits sought herein.  

The veteran testified at a hearing before the undersigned in 
January 2006.  The hearing was held at the RO.

Originally, there were five issues on appeal.  However, as 
determined at the veteran's January 2006 hearing, the issues 
of entitlement to service connection for depression and 
entitlement to service connection for adult situational 
reaction were merged into the more globally encompassing 
issue of service connection for a psychiatric disability.  
The Board notes that by April 1972 rating decision, the RO 
denied service connection for a nervous condition explaining 
that the veteran's acute situational reaction was a 
constitutional or developmental abnormality.  By an August 
1972 rating decision, the RO denied service connection for 
nervousness, again explaining that the veteran's claimed 
disability was a constitutional or developmental abnormality.  
By February 1974 rating decision, the RO denied service 
connection for a nervous condition, as such disorder was not 
shown on the most recent examination.  By November 1987 
rating decision, the RO denied service connection for a 
nervous condition, again relying upon the rationale that the 
veteran's claimed disorder, adult situational reaction, was a 
constitutional or developmental disorder for which service 
connection could not be granted.  The veteran did not appeal 
these decisions, timely or otherwise, and they became final.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(2005) (the 
regulations outlining the procedures and time limitations for 
appealing adverse RO rulings to the Board).  Generally, RO 
decisions that are not timely appealed become final and 
cannot be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 1103 (2005).  In the present case, 
however, the Board has determined that the issue on appeal is 
not one that has been previously denied because it is quite 
different from what has been denied in the past.  
Specifically, the issue now entails psychiatric disorders of 
any sort and is not limited to any specific diagnosis.

The issues of entitlement to service connection for a 
bilateral foot condition, rheumatoid arthritis and for a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not shown to have hepatitis, due to his active 
duty service or otherwise.


CONCLUSION OF LAW

The veteran's claimed hepatitis is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, under the Veterans Claims Assistance Act of 2000 
(VCAA), it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in September 2003, November 2003, and April 2005 
(the first two prior to the initial adjudication of this 
claim) the RO sent the veteran letters that informed him of 
the evidence necessary to establish service connection for, 
among other things, hepatitis, what evidence they would 
obtain, and what evidence he should submit.  The letters 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  The 
Board finds that the notice requirements set forth have been 
met, because while the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date - i.e. the latter two elements of 
service connection, noted above - for the disability on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of service 
connection for hepatitis, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied to the extent necessary.  The veteran was not 
afforded a VA medical examination to assist his in 
establishing his claim of service connection for hepatitis.  
VA, as explained more fully below, did not err in failing to 
provide a medical examination in this instance.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

The service medical records do not reflect a diagnosis of 
hepatitis.  In addition, post-service medical records do not 
indicate that the veteran currently suffers from hepatitis.  
Indeed, there is no diagnosis of hepatitis in the record.  At 
his January 2006 hearing, the veteran testified that he had 
hepatitis.  The veteran, however, is not competent to render 
medical diagnoses and opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Absent evidence of a 
current disability, service connection cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra.  Thus, service connection 
for hepatitis is denied.

The Board notes that veteran's assertion that he suffered 
from a sexually transmitted disease (STD) in service and that 
the STD in question was hepatitis.  The record does not 
support the veteran's contentions in this regard.  The 
service medical records reflect treatment for STDs and a 
diagnosis of gonorrhea in May 1971.  There is no indication 
that STD treatment in service was ineffective or that the 
veteran's instances of STDs in service did not resolve.  No 
STD or residual thereof is noted in the separation medical 
examination report.  In any event, hepatitis is not one of 
the STDs contemplated by the service medical records.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no evidence of a current disability and no 
evidence that the claimed disability is related to service, a 
medical opinion regarding whether the veteran's alleged 
hepatitis is directly related to service would be of no value 
in this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

The Board also observes that there is no need to remand this 
issue to the RO for records related to the veteran's Social 
Security Administration (SSA) disability claim.  Even if 
hepatitis is shown in these records, and there is no 
indication that it is, there is little possibility that such 
records would be of use to the veteran in establishing his 
claim.  Because there is no evidence of hepatitis in service 
and no evidence of any specific risk factors for hepatitis, 
there would likely be no demonstrable factual basis with 
which to link hepatitis to service.  In such an instance, 
where assistance would not aid the veteran in substantiating 
his claim, such assistance is not required, and VA need not 
obtain SSA disability records in connection with this issue.  
Id.

There is no competent medical evidence of hepatitis or of a 
relationship between hepatitis and service.  The only 
evidence suggestive of hepatitis and a nexus between it and 
service consists of the veteran's assertions.  As explained 
above, the veteran is not competent to render medical 
diagnoses and opinions upon which the Board may rely.  
Espiritu, supra.  Because there is not a single piece of 
competent and probative medical evidence in the veteran's 
favor, the Board has determined that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hepatitis.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.


ORDER

Service connection for hepatitis is denied.


REMAND

A remand to the RO for further development of the evidence 
and other procedural action is necessary for the reasons 
stated below.  

The veteran has been awarded SSA disability benefits.  The 
medical records upon which SSA disability benefits were 
granted could be material to the remaining issues on appeal.  
The Board notes that when the RO requested SSA records, SSA 
responded that the records were with Office of Central 
Operations (OCO).  The RO must associate the medical records 
based upon which the SSA disability benefits were granted 
with the claims file.

The RO must associate with the claims file all VA treatment 
records dated from February 4, 2004 to the present.

Regarding the veteran's claim of service connection for a 
psychiatric disability, the service medical records reflect 
such findings as situational reaction, depression, 
alcoholism, and schizophrenia.  A September 2005 examiner 
appears to have credited the veteran's assertions that 
psychiatric symptoms have been present since service.  A VA 
psychiatric examiner, in February 2004, did not appear to 
agree.  However, when he examined the veteran in December 
2003, he did not have access to the claims file.  The Board 
is of the opinion that the veteran would be better served 
with a new VA examiner in which the veteran's examiner is 
asked to diagnose all psychiatric disorders and opine 
regarding the etiology of each psychiatric disorder 
diagnosed.  

Regarding the claims of service connection for rheumatoid 
arthritis and a bilateral foot condition, there is some 
evidence of both in the service medical records as well as 
evidence of present disabilities.  While foot problems and 
joint pain were not noted on entrance examination, the 
service medical records specifically indicate that the 
veteran was seen with foot calluses and pes planus, and while 
rheumatoid arthritis was not diagnosed in service, the 
veteran complained of painful joints on separation.  Thus, a 
VA orthopedic examination must be scheduled.  The examiner 
must determine whether the veteran suffers from any condition 
of the feet that is related to service and must indicate 
whether present rheumatoid arthritis might, as likely as not, 
have had its onset in service.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC should obtain from SSA or OCO 
the records pertinent to the veteran's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.

2.  The veteran should be scheduled for 
a VA psychiatric examination.  The 
examiner must review the claims file in 
conjunction with the examination.  The 
examiner is asked to indicate whether 
it is as least as likely as not that 
any psychiatric disorder diagnosed had 
its onset in, or is otherwise related 
to, the veteran's period of service.

3.  The veteran should also be 
scheduled for a VA orthopedic 
examination.  The examiner is asked to 
review the claims file in conjunction 
with the examination.  The examiner is 
asked to indicate whether it is as 
least as likely as not that any foot 
disorder - to include pes planus - or 
rheumatoid arthritis diagnosed had its 
onset in, was aggravated by, or is 
otherwise related to, the veteran's 
period of military service.

4.  Then, the AMC should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


